975 So. 2d 477 (2007)
Michael MURPHY, Appellant,
v.
Jacqueline MURPHY, Appellee.
No. 2D06-890.
District Court of Appeal of Florida, Second District.
June 29, 2007.
Rehearing Denied August 14, 2007.
Allison M. Perry of Law Office of Allison M. Perry, Tampa, for Appellant.
*478 Sarah M. Chaves and Lorieann M. Cox, St. Petersburg, for Appellee.
NORTHCUTT, Judge.
Michael Murphy contests numerous aspects of the final judgment dissolving his marriage to Jacqueline Murphy. We affirm the challenged decisions of the circuit court without discussion, with one exception. We agree with Mr. Murphy that the judgment, as written, erroneously awards child support for all three of the parties' children until the youngest of them reaches majority.
Section IV, paragraph 1 of the final judgment states:
The Husband is obligated to pay child support for the three children in the amount of $1,419.00 per month beginning December 1, 2005, and continuing until the youngest of the minor children reaches the age of 18 or until high school graduation by age 19, if there is a reasonable expectation of graduation by the 19th birthday, dies, marries or otherwise become self-supporting.
Ms. Murphy concedes that the intent of the court was, instead, to reduce the total amount of the child support as each child attained his or her majority or met the other conditions specified in the judgment. She has no objection to correcting the judgment to so provide. We reverse the quoted portion of the final judgment and remand with directions to amend that paragraph of the judgment in accordance with this opinion.
Affirmed in part, reversed in part, and remanded.
SILBERMAN, and WALLACE, JJ., Concur.